DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-27, 29-35, 41 and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of therapeutically treating a subject having a cancer comprising administering a therapeutically effective amount of a compound of Formula I, does not reasonably provide enablement for the prophylactic treatment of a subject having a cancer comprising administering a therapeutically effective amount of a compound of Formula I.  The specification does not enable any person skilled in the art make and use the invention commensurate in scope with these claims.  
With regard to rejections under 35 USC 112(a) or 35 USC 112, first paragraph, the following factors are considered (In re Wands 8 USPQ 2d 1400, 1404 (CAFC 1988)):  a) Breadth of claims; b) Nature of invention; c) State of the prior art; d) Level of ordinary skill in the art; e) Level of predictability in the art; f) Amount of direction and guidance provided by the inventor; g) Working examples and; h) Level of experimentation needed to make or use the invention based on the content of the disclosure.  
a) The claims are extraordinarily broad: “A method for treatment of a subject having a cancer, the method comprising administering a therapeutically effective amount of a compound of Formula I…” (claim 23).  Dependent claims 24-26 and 29-32 further define the cancer.  Dependent claim 27 teaches that the subject has undergone or is undergoing androgen deprivation therapy.  Dependent claims 33, 34 and 41 further define the compound of Formula I.  Dependent claims 35 and 42 teach particular compounds of Formula I.  
The examiner notes that the specification explicitly states that the instant methods encompass both therapeutic and prophylactic administration (page 22, line 28).  Furthermore, the terms treating and to treat are explicitly taught, earlier in that same paragraph, as encompassing inter alia to “…eliminate the causation of resultant symptoms on a temporary or permanent basis…” (page 22, line 24).  That being the case, it logically follows that the instant therapeutic and prophylactic method, which prevention of cancer. 
b,c) The nature of the invention is determined in part by the state of the prior art.  
As even a cursory perusal of the medicinal arts reveals, they have not advanced to the point where complex diseases with a significant genetic component, such as cancer, can be said to be treatable prophylactically i.e. prevented.  
d) The level of skill in the art is considered to be relatively high.
e) The level of predictability in the art is considered to be relatively low.  
The basis of all modern medicine and biology is, of course, chemistry.  Yet even under the best of circumstances, and more than two hundred years after Lavoisier laid the foundations of its modern practice, chemistry remains an experimental science.  Neither the medicinal/biological arts nor the chemical arts upon which they are based have advanced to the point where certainty has replaced the need for clinical and/or laboratory experimentation.
Cancer is neither a simple disease, nor a single disease.  While some cancers can be treated in some hosts using specific compounds, the effective treatment - let alone prevention - of various forms of cancer remains highly unpredictable in the art.  
Note that the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art (MPEP 2164.03).  
f,g) The amount of direction provided by the inventor is considered to be determined by the specification and the working examples.  Inventor’s data do not demonstrate that the instant compounds of Formula I prevent cancer. 


	The examiner respectfully suggests limiting the method of the independent claim to the therapeutic treatment of cancer, something along the lines of: A method for the therapeutic treatment of a subject having a cancer….

Allowable Subject Matter
Claims 1-4, 17 and 22 are allowed.  The subject matter of claims 23-35, 41 and 42 would be allowable once the 112(a) rejection outlined above has been overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
The key to the instant invention are the Markush groups of compounds of independent claims 1 and 23.  WO 2017/076968 A1, cited in the IDS, appears to be the closest prior art.  The reference teaches compounds which are CDK8 and/or CDK19 inhibitors useful for the treatment of hypoproliferative disorders (abstract; page 1, Summary of Invention).  Prior art compounds DBA-6 and DBA-7 are structurally related to those of the instant invention (page 13, Table I, DBA-6 and DBA-7).  These compounds are not encompassed by the instant compound claims.  And while these compounds are encompassed by the Markush group of the instant method claims, the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        3/10/2022